DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 28 and 30, the use of the term “substantially” on each of the above claims is confusing. The specification or the claims do not provide the metes and bounds of said term in a way to understand its limitations, rendering the claim indefinite.
Regarding claim 21, the step of “presenting the patient during the pretreatment state” of line 5 is confusing. It is not understood if the intention is to indicate that the patient should be present during the pretreatment stage, that the step is describing showing something to the patient during the pretreatment stage, that in the last case, it is more confusing by not describing what is presented to the patient, or that it is describing a digital representation of a patient in a computer display. For examination purposes, the recitation will be treated as that the patient should be present during the pretreatment stage.
Regarding claim 21, the step of “creating the second scan result is accomplished using a second scanning machine, and the first scanning machine and the second scanning machine are two different machines” of lines 18-20 is confusing. It is not understood when referring to the “two different machines”, if it is that are two separated machines of the same kind, e.g. two CT scan machines, or that there are two different kinds of machines, e.g. a CT scan machine and an X-Ray machine. For examination purposes, the recitation will be treated as two different kinds of machines.
Regarding claim 21, the step of “displaying” and “shifting” in lines 23-38 is confusing. The preamble indicates that the method is for analyzing at least one of the first jaw and second jaw of the patient. However, the steps are displaying and shifting both jaws, indicating that both jaws are analyzed. Therefore, there is an incongruence between the description of the preamble indicating that the method can analyze one of the jaws, and the steps analyzing both, when describing that the method will always analyze the first jaw and the second jaw, and not providing at least on step for only analyzing one of the jaws. Due to the preamble and the steps indicates different capabilities of the method, that creates an indefiniteness. 
Regarding claim 21, in the steps of creating the second scan result and the third scan result, in lines 16-22, can be done using the first jaw and the second jaw respectively, and can also be done using a physical model of each jaw. Then when performing the step of shifting in lines 31-38, it is used the three fiducial markers and the second set of three fiducial markers. 
In case of using the physical model of any of the jaws when creating the second scan result and the third scan result to later display the second scan result and third scan result including the second scanned representation of each jaw, in lines 26-30. 
It is not understood how the fiducial markers and the second set of fiducial markers are used as references in the shifting step, if during the scanning of the physical model where not present, because they were attached in the patient’s bone, not in the physical model.
Therefore, by using the second alternative option of physical model without the fiducial markers when are scanned and then using the same fiducial markers in the shifting step creates incongruence between the steps mentioned above when using the physical model as an option as described in the claim, in this way creating indefinite situation.
Allowable Subject Matter
Claim 21-36 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the art of record does not teach or render obvious, either alone or in combination, a method for analyzing at least one of a first jaw and a second jaw of a patient including the steps of creating a second scan result by scanning at least one of the first jaw and a physical model of the first jaw during the surface scan stage; creating a third scan result by scanning at least one of the second jaw and a physical model of the second jaw during the surface scan stage; displaying the first scan result including a first scanned representation of the first jaw and a first scanned representation of the second jaw in a first positional relationship relative to each other; displaying the second scan result including a second scanned representation of the first jaw; displaying the third scan result including a second scanned representation of the second jaw in a second positional relationship relative to the second scanned representation of the first jaw; and shifting the second scanned representation of the first jaw relative to the second scanned representation of the second jaw such that the second positional relationship of the second scanned representation of the first jaw relative to the second scanned representation of the second jaw is substantially equal to the first positional relationship of the first scanned representation of the first jaw relative to the first scanned representation of the second jaw, wherein shifting the second scanned representation of the first jaw relative to the second scanned representation of the second jaw is performed during the registration stage and done with reference to the three fiducial markers and the second set of three fiducial markers  in combination with the elements set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772